Opinion by
Chenoweth, Associate Justice.
The prisoner, Began, was tried at the August term, 1857, of the District Court of the Third Judicial District, on an indictment for murder in the first degree, upon the person of Beuben C. Pitch. The jury empannelled. to try the cause, returned into Court the following verdict: “We, the jury, find the prisoner guilty of murder in the first degree, as charged in the indictment, and that he suffer death.” A warrant of execution, signed by the Judge, issued to the sheriff of Jefferson county, ordering him to carry into execution the sentence of the Court, on the second day of November, 1857, — hanging the prisoner by the neck until he be dead.
Previous to the day of execution, the prisoner, by his counsel, sued out a writ of error, and obtained from a Judge of this Court a supersedeas, and brought up the record to this Court, for the purpose of obtaining a new trial. The counsel for the Territory now moves to dismiss the writ of error on the ground that there is no final judgment on the record.
Upon examination of the record, we are of opinion that the motion must be granted, and for the reason set forth in the motion.
The writ of error will therefore be dismissed, and the prisoner placed in the custody of the sheriff of Jefferson county, to abide the decision of the Court below.